Citation Nr: 0519014	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  02-04 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  The appellant, who served on initial active duty for 
training from February 4, 2000 to March 14, 2000, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  

The Board remanded the case for additional development in 
October 2003, and as will be discussed below, pursuant to the 
October 2003 Board remand, the Appeals Management Center 
(AMC) mailed additional pertinent correspondence to the 
appellant's addresses as variously verified in the record, 
but such correspondence was returned as undeliverable.  As 
such, the Board finds that the AMC attempted to complete the 
development requested in the October 2003 Board remand and 
complied with the remand instructions. Stegall v West, 11 
Vet. App, 268 (1998).  It bears emphasis that VA's duty to 
assist is not always a "one-way street."  The appellant has 
an obligation to assist in the adjudication of her claim in 
notifying VA of any change in address. See Wood v Derwinski, 
1 Vet. App, 190, 193 (1991).  The case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. The preponderance of the evidence demonstrates that the 
appellant's right knee disorder existed prior to service.

3. The appellant's preexisting right knee disorder is not 
shown to have permanently worsened or increased in severity 
beyond its natural progression during her period of initial 
active duty for training.


CONCLUSION OF LAW

The appellant's right knee disorder was not incurred in or 
aggravated in initial active duty for training. 38 U.S.C.A. 
§§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the October 2000 
rating decision, as well as the April 2001 Statement of the 
Case and the February 2002 and March 2005 Supplemental 
Statements of the Case issued in connection with the 
appellant's appeal have notified her of the evidence 
considered, the pertinent laws and regulations, and the 
reason her claim was denied.  In addition, letters were sent 
to the appellant in January 2001, January 2004, September 
2004, and November 2004 that specifically informed her of the 
substance of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) these letters essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board does acknowledge that the copies of the March 2005 
Supplemental Statement of the Case sent to the appellant were 
returned to VA as undeliverable, as were the January, 
September, and November 2004 letters.  However, the Board 
finds that VA has made satisfactory efforts to locate the 
appellant and to notify her of the VCAA and its provisions.  
In this regard, the Board notes that the AMC mailed two 
copies of the March 2005 Supplemental Statement of the Case 
to two of the appellant's previous addresses, both of which 
were returned as undeliverable.  The January, September, and 
November 2004 letters were also sent to two of the 
appellant's previous addresses.  In addition, an attempt was 
made to call the appellant, but she no longer used the phone 
number that she had provided VA.   A search was also 
performed on the Internet and the White Pages without 
success.  As such, the Board finds that VA has reasonable 
efforts to locate the appellant and to notify her of the VCAA 
and its provisions.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records have been obtained 
and associated with the claims file, as were her private 
medical records.  The appellant was also afforded a VA 
examination in September 2000.  The Board further notes that 
documentation in the appellant's claims file indicates that 
she was scheduled for an additional VA examination pursuant 
to the December 2003 Board remand; however, the examination 
was cancelled in December 2004 after the notification was 
returned as undeliverable.  To the extent the appellant has 
changed addresses without informing VA, it is well 
established that it is the claimant's responsibility to keep 
VA advised of his or her whereabouts in order to facilitate 
the conduct of medical inquiry.  If he or she does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him." See Hyson v. Brown, 5 Vet. App 262, 
265 (1993). 

The Board observes that general due process considerations 
have been satisfied.  It is plain from the record before the 
Board that the appellant has been advised of what was 
required of her to adjudicate her claim and that she has 
failed in part to comply with attempts to assist her in her 
claim. See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Attempts were made to inform the appellant of the need for 
additional information and a VA examination, but there has 
been no correspondence from her since April 2002.  In 
addition, the appellant's representative has reviewed her 
claims file and provided argument on her behalf in a May 2005 
statement and a June 2005 brief.  Neither the appellant nor 
her representative have made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO, the Board finds 
that the record is ready for appellate review.  The Board 
therefore finds that disposition of the appellant's claim is 
appropriate.


Background and Evidence

Service records show that the appellant served on initial 
inactive duty for training from February 4, 2000 to March 14, 
2000.

Private medical records dated from September 1999 to December 
1999 document the appellant's treatment for a right knee 
injury.  She had injured her knee at work in September 1999 
and was diagnosed with a partial meniscal tear with a 
possible anterior cruciate ligament tear.  A MRI was later 
obtained, which showed a significant bone contusion of the 
lateral femoral condyle.  She was also noted to have medial 
collateral laxity upon examination.  The appellant continued 
seeking treatment, including physical therapy, and in 
December 1999, it was determined that she could return to 
full duty.

Service medical records indicate that the appellant was 
afforded an enlistment examination in July 1999 during which 
her lower extremities were found to be normal, but she did 
report having a medical history of a "trick" or locked 
knee.  In this regard, she indicated that had fallen on her 
knee in 1996.  It was later noted that the appellant had also 
injured her right knee in September 1999 prior to her 
entrance, and the medical records documenting her treatment 
for that injury were obtained.  In February 2000, the 
appellant had an orthopedic consultation, which was reviewed 
and considered in her profile.  Following her subsequent 
entrance into service that same month, the appellant sought 
treatment with complaints of right knee pain.  She indicated 
that the pain developed when she was running in a sandpit and 
that she felt a pop.  The treating physician noted that she 
had a prior history of a right knee injury in September 1999 
at which time she had been found to have a contusion.  
Following a physical examination, she was diagnosed with a 
right medial collateral sprain that existed prior to service.  
The appellant returned for a follow-up appointment the 
following week at which time she reported feeling better.  
She could walk without pain, but she was still unable to run 
and wore a Neoprene sleeve.  The appellant was later seen in 
March 2000 during which she reported continuing pain and 
increased symptoms with attempts to train despite her use of 
knee brace and medications.  It was determined that she was 
unable to train due to her preexisting medial collateral 
sprain.

In March 2000, the Entrance Physical Standards Board (EPSBD) 
Proceedings indicated that the appellant was in her second 
week of basic combat training and had had complaints of 
continuous right medial pain since entering service.  It was 
also noted that she had a well documented right medial 
collateral ligament injury in September 1999 and that she had 
had five weeks of extensive physical therapy prior to 
entering service as well as multiple physical therapy visits 
following her entrance into service without improvement.  The 
appellant had related that her right knee hurt all of the 
time and that she did not feel as though she could complete 
basic combat training.  A physical examination found her to 
have a moderately antalgic gait.  There was no obvious edema, 
ecchymosis, or effusion, and she had active full range of 
motion.  She had 1+ valgus and 2+ varus, and a negative 
Lachman's and McMurray's, but there was tenderness to 
palpation over the medial collateral ligament.  The appellant 
was diagnosed with a right medial collateral ligament strain, 
and it was recommended that she be separated from the United 
States Army for failure to meet medical procurement 
standards, as she did not meet medical retention standards.  
It was also noted that her injury existed prior to service 
and was not permanently service aggravated.  The appellant 
was counseled concerning her recommendation for separation 
due to a medical condition that existed prior to service.  
Her options were discussed and she elected to request a 
separation, as she did not feel as though her leg was well 
enough to complete basic training at that time.  The Medical 
Board options were explained to her, and she understood that, 
if discharged, a resultant loss of medical and educational 
benefits would occur, as well as other benefits or 
entitlements to her enlistment. The probable discharge type 
and character were also explained to her.  It was further 
noted that the military entrance processing station (MEPS), 
recruiter, and soldier were aware of this condition at the 
time of the appellant's enlistment and that she had been 
cleared by MEPS and had an orthopedic consultation for 
enlistment.  

In April 2000, the appellant contended that she had a right 
knee disorder that had been aggravated by her military 
service.  

The appellant was afforded a VA general medical examination 
as well as a VA joints examination in September 2000 during 
which she reported having injured her right knee at work in 
September 1999.   She indicated that she was sent to physical 
therapy and was also seen by an orthopedic physician who 
released her in December 1999.  She further noted that she 
went to MEPS and was sent to an orthopedic physician to 
obtain a waiver in order to be released to enter basic 
training.  The appellant related that she began experiencing 
problems with her right knee one week after beginning basic 
training for which she was subsequently treated and 
discharged.  Following a review of her medical records and a 
physical examination, the examiner diagnosed the appellant 
with right knee pain.  He indicated that an x-ray of her 
right knee was normal and stated that there was insufficient 
clinical evidence to warrant a current diagnosis of any acute 
or chronic disorder or residuals thereof.

Private medical records dated in January 2001 indicate that 
the appellant sought treatment for internal derangement of 
her right knee secondary to a twisting injury that she had 
sustained during her military service.  It was also noted 
that military medical facilities had determined that the 
condition was a continuation of a previous knee problem.  A 
physical examination did not find the appellant to be in 
acute distress, but she did have moderate pain with flexion 
and extension as well as positive C and I signs.  There was 
no effusion or ligament instability, and x-rays were 
obtained, which were normal.  The appellant was diagnosed 
with intermittent subluxation with a possible tear of the 
lateral meniscus.  The treating physician recommended that a 
MRI be obtained, and he opined that this was a fairly new 
injury that was not related to her previous medial collateral 
ligament injury for which she had a complete recovery in 
1999.

In February 2001, the appellant submitted a statement in 
which she contended that her right knee disorder was not 
connected to her previous injury in September 1999.  In this 
regard, she claimed that she had no problems running up and 
down hills with two bags of clothing during basic combat 
training.  She also noted that she participated in daily 
physical training during basic combat training and that the 
injury occurred while she was running in wet sand.  In this 
regard, she stated that her knee cap felt as though it was 
dislocated it and that she stopped running long enough to 
straighten her leg out completely and get her knee to feel 
normal.  The appellant's knee locked up later that night 
while she was performing more physical training, and she 
could not move her leg until she forced it to bend.  She was 
sent to the emergency room where she was told that it was a 
strain.  The appellant claimed that her knee had "locked 
up" approximately nine times since then.  She stated that 
she experienced pain on a daily basis, which was behind and 
under her kneecap, and contended that it was not related to 
her previous medial collateral ligament tear.

In her April 2002 VA Form 9, the appellant claimed that she 
had injured two different parts of her right knee.  In this 
regard, she contended that she had injured her medial 
collateral ligament prior to service and subsequently injured 
her patellofemoral joint during basic training.  


Law and Analysis

The appellant contends that she is entitled to service 
connection for a right knee disorder.  In this regard, she 
claims that she currently has a right knee disorder that is 
related to her military service.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active service in the Armed Forces.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  For purposes of aggravation of a 
preexisting injury, such aggravation will be said to have 
occurred where there is an increase of disability during 
active military, naval or air service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

The term "veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2) (West 2002); see also 38 C.F.R. § 
3.1(d) (2004).  "Active military, naval, and air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident occurring during such training.  Active duty for 
training includes full-time duty in the Armed Forces 
performed by Reserves for training purposes, and includes 
full-time duty performed by members of the National Guard of 
any State.  Inactive duty training generally means duty 
(other than full-time duty) prescribed for Reserves, and duty 
(other than full-time duty) performed by a member of the 
National Guard of any State.  38 U.S.C.A. § 101(21), 101(22), 
101(23), 101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) 
(2004).

The Board notes that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
To establish status as "veteran" based on active duty for 
training, a claimant must establish that he or she was 
disabled resulting from an injury or disease incurred in or 
aggravated during the line of duty during that period.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2004); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  
If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson v. Brown, 7 Vet. App. 466, 470- 71 (1995).  Nor is 
the claimant entitled to the benefit of the legal 
presumptions pertaining to service connection for certain 
disabilities.  Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).  Therefore, in a case where the claimant has only had 
periods of inactive duty and active duty for training, status 
as a "veteran," as defined above, must be shown before these 
presumptions apply.  Paulson and Biggins, both supra.  
Although the presumption of soundness can only be overcome by 
clear and unmistakable evidence that a disability existed 
prior to service and was not aggravated by such service, when 
no such presumption is applicable, evidence that a disability 
existed prior to service need only be established by a 
preponderance of the evidence to support a finding that the 
disease was not incurred in service.  Id.

At the outset, the Board notes that the presumption of 
soundness does not apply in this case because the appellant 
had not previously established her status as a veteran; that 
is, she has not previously been found to have a service-
connected disability.  Therefore, only a preponderance of the 
evidence is required to establish that a disability 
preexisted service.  See Paulson, 7 Vet. App. at 469.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the 
preponderance of the evidence does establish that the 
appellant had a preexisting right knee disorder prior to 
entering service.  In this regard, the Board observes that 
private medical records dated in September 1999 indicate that 
she had sustained an injury to her right medial collateral 
ligament for which underwent continuing treatment, including 
physical therapy.  It was later determined that she could 
return to full duty in December 1999, and her service medical 
records noted that she had previously injured her right knee 
in September 1999.  In fact, her medical records documenting 
the right knee injury were obtained and associated with her 
service medical records, and she was sent for an orthopedic 
consultation to evaluate her right knee.  Additionally, the 
Board notes that the appellant sought treatment within weeks 
of her entrance, and throughout her course of treatment, it 
was noted that she had a prior right knee injury.  The 
Medical Board also noted that the MEPS, recruiter, and 
soldier were aware of this condition at the time of the 
appellant's enlistment and determined that her injury existed 
prior to service.  Furthermore, the appellant submitted a 
statement in April 2000 in which she claimed that she was 
entitled to service connection for her right knee disorder 
due to aggravation in service.  Therefore, the Board is of 
the opinion that the appellant's right knee disorder existed 
prior to service.

Having established that the appellant's right knee disorder 
preexisted her initial period of active duty for training, 
the Board must next consider whether such condition was 
aggravated by her active duty for training.  Specifically, 
the Board must decide whether the evidence demonstrates that 
the right knee condition increased in severity, beyond its 
natural progress, during active duty for training.  Again, no 
presumption is available in the present case.  After a 
thorough review of the competent medical evidence, the Board 
finds that the appellant's right knee condition did not 
increase in severity during her active duty for training.  

Although the Board acknowledges that the appellant did 
experience symptomatology in service, there is no medical 
evidence which offers an opinion that the appellant's right 
knee disorder permanently worsened or increased in severity 
during service.  In this regard, the Medical Board determined 
that the appellant's preexisting right knee disorder had not 
been aggravated by her period of initial active duty for 
training.  The Board also finds it significant that the 
September 2000 VA examiner diagnosed the appellant as having 
only right knee pain and stated that stated that there was 
insufficient clinical evidence to warrant a current diagnosis 
of any acute or chronic disorder or residuals thereof.  To 
the extent that the September 2000 VA examiner assessed the 
veteran as having right knee pain, the Board notes that pain 
alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may 
be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Moreover, a private physician indicated in January 
2001 that the appellant had intermittent subluxation with a 
possible tear of the lateral meniscus and opined that this 
was a fairly new injury that was not related to her previous 
medial collateral ligament injury for which she had a 
complete recovery in 1999.  Although he reported that the 
appellant has a complete recovery from the 1999 right knee 
injury, there is no indication that he reviewed pre-service 
records as well as service records in making such a 
determination.  Further, he did not in his statement 
explicitly relate the "new" injury to the appellant's 
military service.  Finally, as noted above, this case was 
remanded in October 2003 by the Board in order to afford the 
appellant a thorough and complete examination with review of 
the relevant records which was not conducted due to failure 
of the veteran to apprise the VA of her whereabouts.  As 
such, there is no persuasive medical evidence of record 
showing that the appellant's preexisting right knee disorder 
increased in severity beyond its natural progression or that 
she incurred a right knee disorder in service.  In the 
absence of any medical evidence indicating that the 
appellant's right knee disorder was incurred in or aggravated 
during her active duty for training, the Board finds that the 
preponderance of the evidence is against a favorable 
disposition in this case.  While the Board does not doubt the 
appellant's sincere belief that her current right knee 
disorder is related to service, the Board notes that the 
appellant is not a medical professional and does not have the 
requisite medical expertise needed to provide a competent 
opinion regarding the etiology of her current right knee 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1994).  

In conclusion, the Board finds that the preponderance of the 
evidence shows that the appellant was not disabled by a right 
knee disorder due to an injury or disease incurred in or 
aggravated by her period of active duty for training.  As 
discussed, service connection may be granted for a disease or 
injury incurred in or aggravated by a period of "active 
service."  In order for active duty for training to be 
characterized as "active service" under the statutory 
provisions, the evidence must show that the appellant was 
disabled during such training from an injury incurred in or 
aggravated in the line of duty.  In this case, the evidence 
does not show that the appellant was disabled as a result of 
any such injury or disease during the period of active duty 
for training in question.  As such, no pertinent period of 
service constitutes "active service" for purposes of 
entitlement to compensation under Title 38.  The Board finds 
that the appellant has not established that she is entitled 
to "veteran" status based on a right knee disorder for a 
period of initial active duty for training.  As veteran 
status has not been established, the appellant is not 
eligible to receive VA disability compensation on the basis 
of her military service.  See Paulson v. Brown, 7 Vet. App. 
466, at 470 (1995).  In light of the foregoing, service 
connection is not warranted for a right knee disorder, and 
the appellant's claim is accordingly denied.


ORDER

Service connection for a right knee disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


